—In an action to recover damages for personal injuries, etc., the plaintiffs appeal from so much of an order of the Supreme Court, Queens County (O’Donoghue, J.), dated June 12, 2001, as denied their motion for summary judgment on the issue of liability on their cause of action pursuant to Labor Law § 240 (1).
Ordered that the order is affirmed insofar as appealed from, with costs.
There are issues of fact requiring the denial of summary judgment. Smith, J.P., O’Brien, Krausman and Rivera, JJ., concur.